Citation Nr: 0804958	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06 01-849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left arm. 

2.  Entitlement to service connection for essential tremors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983 and from July 1984 to December 1985.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2005 rating decision 
rendered by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  There is no competent evidence of arthritis of the left 
arm.

2.  Essential tremors were not manifest during service and 
are not attributable to service.  


CONCLUSIONS OF LAW

1.  Arthritis of the left arm was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101,1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  Essential tremors were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101,1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2003, prior to the initial adjudication of 
the claim.  While the letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination for arthritis in the left arm and essential 
tremors.  However, the Board finds that a VA examination is 
not necessary in order to decide the veteran's claim.  There 
are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service medical records are devoid of any 
complaints or treatment for arthritis of the left arm and 
essential tremors, and he has not alleged or described 
continuity of symptoms since service.  The Board finds that 
there is no credible evidence showing that the claimed 
arthritis of the left arm and essential tremors were incurred 
in service or are related to a service connected disability.  
Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a post-service medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
For the reasons stated, a VA examination is unwarranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

				Legal Criteria and Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

Service connection for arthritis of the left arm

The veteran is seeking service connection for arthritis of 
the left arm, which he believes developed as a consequence of 
service.  In the veteran's Form 9, he indicated that he was 
requesting service connection for arthritis of the left arm, 
starting from the tips of his fingers extending upward to his 
left elbow.  After careful review of the record, the Board 
finds that the preponderance of the evidence is against 
granting service connection.

The veteran's service medical records show that the veteran's 
left hand was injured during service.  In May 1980, the 
veteran injured his left hand on a locker door and complained 
of left hand pain.  In May 1982, he sustained a gunshot wound 
to the left thumb and index finger.  In November 1982, the 
veteran was diagnosed with arthritis, traumatic, 
interphalangeal joint, left thumb, secondary to old gunshot 
wound and arthrodesis, interphalangeal joint, left thumb.  
That same month, the veteran had an intraphalangeal joint 
fusion of the left thumb.  In 1983, the veteran fell and 
jammed his thumb.  However, the x-rays showed good fusion and 
no displacement.

Clinical evaluations conducted in August 1985 found normal 
upper extremities.  The veteran reported that he was in 
excellent health at that time and that he did not have 
arthritis.  Although the veteran was treated several times 
for left hand injuries and gunshot wound to the left thumb 
and index finger, the service medical records are devoid for 
any diagnoses, findings or complaints for arthritis of the 
left arm (other than traumatic arthritis of the thumb).  

In a July 1998 psychiatric evaluation, the veteran reported 
that he injured his thumb and index finger while in service.  
In August 1999, the veteran was granted service connection 
for residuals of gunshot wound, left thumb, status post 
interphalangeal joint fusion.  

In October 2004, the veteran was evaluated and x-rays 
revealed a well fused IP joint, left thumb.  There were 
normal bony structures and no gross deformity at the left 
thumb.  

The veteran seeks service connection for arthritis of the 
left arm starting from the tips of his fingers extending 
upward to his left elbow.  However, there is no evidence 
showing that this condition currently exists.  The August 
1999 examination showed that the veteran made a good fist in 
the hand and had a 5/5 grip strength in the hand.  The 
October 2004 medical evaluation showed that the veteran has a 
well fused IP joint, left thumb, no gross deformity at the 
left thumb and passive motion at the MP joint was normal.  
The rest of bony structures were also reported as normal.  
Moreover, the service medical records are devoid for any 
diagnoses, findings or complaints for arthritis of the left 
arm.  

The Board acknowledges that the veteran has residuals of 
gunshot wound left thumb, status post interphalangeal joint 
fusion.  However, the veteran has been service connected for 
this disability and he has not shown a current diagnosis of 
arthritis of the left arm.  For veterans, basic entitlement 
to disability compensation derives from two statutes, 38 
C.F.R. §§ 1110 and 1131- - the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability 
resulting from personal injury suffered of disease contracted 
in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2005).  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Because the veteran has not shown a diagnosis of arthritis of 
the left arm, he cannot maintain a claim for service 
connection on a direct or secondary basis.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Service connection for 
arthritis of the left arm is denied.

Service connection for essential tremors

The veteran is requesting service connection for essential 
tremors due to a fall while in service and by numerous hard 
impacts while parachuting.  After careful review of the 
record, the Board finds against this claim.  

During service the veteran reported that he fell down the 
steps and injured his back.  The veteran reported the fall in 
February 1981 and complained of low back pain.  In May 1985, 
the veteran complained of fever and chills, and was diagnosed 
with viral syndrome.  It was noted during this time that he 
was neurologically "ok."
In an August 1985 examination, the veteran reported that he 
was in excellent health.  The service medical records are 
devoid for any diagnoses, findings or complaints for tremors.  
Clinical evaluations conducted in August 1985 found a normal 
neurologic system.  

The Board acknowledges that there is competent evidence that 
the veteran currently has essential tremors.  In a December 
1998 evaluation, it was noted that the veteran was diagnosed 
with tremors of both hands.  In an August 1999 compensation 
and pension examination, it was noted that the veteran had 
problems related to his upper extremities but they related to 
his previous diagnosis of the essential tremors.  It was also 
noted in a December 2004 medical examination that the veteran 
had a history of essential tremors.  

Although there is evidence that the veteran has essential 
tremors, there is no competent evidence which shows that the 
veteran's condition is associated with service.  The veteran 
attributes his tremors to a fall in service and the impact of 
parachute landings.  However, there is no competent evidence 
linking tremors to a fall or any incident of service.  
Furthermore, when examined for separation purposes, the 
neurologic system was normal.

The Board notes that the veteran has made statements linking 
his essential tremors to service.  However, as a lay person, 
the veteran lacks the capacity to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  His own opinion is unsupported and not competent.  
While the evidence shows a diagnosis of essential tremors, it 
fails to connect the current diagnosis with service.  At this 
time, there is no evidence of tremors during service, there 
is no evidence of tremors within one year of separation and 
there is no competent evidence linking the remote onset to 
service.

Given the above, there is no competent evidence showing that 
the veteran's essential tremors are related to any incidence 
of service.  Therefore, the preponderance of the evidence is 
against service connection for essential tremors.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990)


ORDER

Service connection for arthritis of the left arm is denied. 

Service connection for essential tremors is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


